Fidelity National Title
                                                                      Insurance Company,
                                                                    Successor by Merger w /s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2015

                                     No. 04-14-00913-CV

                                     David MEDRANO,
                                         Appellant

                                               v.

  FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger with
 Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real Estate Inc., d/b/a
          HOMEQ, as Servicing Agent for Duetsche Bank National Trust Company,
                                          Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-00027
                      The Honorable Richard E. Price, Judge Presiding


                                        ORDER
         The joint motion of appellees Deutsche Bank National Trust Company and Fidelity
National Title Insurance Company for an extension of time to file their appellees’ brief is
granted. We order the brief due December 9, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court